If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      March 3, 2022
               Plaintiff-Appellee,

v                                                                     No. 356411
                                                                      Saginaw Circuit Court
ADRIAN LOUIS VILLANUEVA,                                              LC No. 19-046326-FC

               Defendant-Appellant.


Before: CAVANAGH, P.J., and JANSEN and RIORDAN, JJ.

PER CURIAM.

       Defendant pleaded nolo contendere to second-degree murder, MCL 750.317, two counts
of unlawful imprisonment, MCL 750.349b, two counts of felonious assault, MCL 750.82, and five
counts of carrying a firearm during the commission of a felony (felony-firearm), MCL 750.227b.
Defendant appeals by leave granted.1 For the reasons that follow, we vacate the trial court order
denying defendant’s motion to withdraw his plea, and remand to the trial court to grant defendant’s
motion and for further proceedings.

                                        I. BACKGROUND

        For purposes of this appeal, the facts are not in dispute. Defendant shot and killed his
brother and held several other people hostage before surrendering to the police. Defendant has a
history of mental illness. Defendant’s trial counsel petitioned the trial court to order forensic
examinations to determine both defendant’s competency to stand trial and his criminal
responsibility. The trial court granted the petition and ordered that both evaluations be performed.
A licensed psychologist and forensic examiner performed these evaluations and submitted two
reports in which she opined that defendant was competent to stand trial and that, although
“mentally ill as defined by statute for the time in question,” he did “not meet statutory criteria for
a defense of legal insanity” because he “demonstrated the capacity to appreciate the nature of his


1
 People v Villanueva, unpublished order of the Court of Appeals, entered March 31, 2021 (Docket
No. 356411).


                                                 -1-
actions, the wrongfulness of his behaviors, and to conform his behaviors to the requirements of
the law.” The parties agree that defendant’s trial counsel did not seek an independent forensic
evaluation and did not pursue an insanity defense.

        At defendant’s plea hearing, the trial court utilized an outdated Advice of Rights form.
This form used language from a prior version of MCR 6.302, which is the court rule governing
guilty pleas and pleas of nolo contendere. This prior version did not contain language that was
added to the version in effect at the time of defendant’s plea. Defendant and his trial counsel
affirmed on the record that they discussed this form and defendant’s applicable rights, and the trial
court accepted defendant’s plea as understanding, voluntary, and accurate.

        Defendant was sentenced to 48 to 75 years’ imprisonment for second-degree murder, 9½
to 15 years for each unlawful imprisonment conviction, 2½ to 4 years for each felonious assault
conviction, and two years for each felony-firearm conviction. After defendant’s sentencing, his
appellate counsel moved to withdraw defendant’s plea on the basis of two arguments. First,
defendant argued that the trial court’s use of the outdated Advice of Rights form constituted a
defect in the plea-making process that required the trial court to allow him to withdraw his plea.
Second, defendant contended that his trial counsel was ineffective for failing to pursue an insanity
defense and for failing to obtain an independent evaluation on defendant’s criminal responsibility.
The trial court denied the motion, and defendant now appeals.

                                  II. STANDARDS OF REVIEW

         This Court reviews “for an abuse of discretion a trial court’s ruling on a motion to withdraw
a plea.” People v Blanton, 317 Mich App 107, 117; 894 NW2d 613 (2016). “A trial court abuses
its discretion when it selects an outcome that does not fall within the range of reasonable and
principled outcomes.” Id. (quotation marks and citation omitted). We review de novo the
interpretation of court rules. Id. Additionally, the determination of whether a defendant has been
deprived of the effective assistance of counsel presents a mixed question of fact and constitutional
law. People v Trakhtenberg, 493 Mich 38, 47; 826 NW2d 136 (2012). Findings of fact are
reviewed for clear error while questions of constitutional law are reviewed de novo. Id. Because
the trial court did not hold an evidentiary hearing, our review is limited to the facts apparent on
the record. People v Wilson, 242 Mich App 350, 352; 619 NW2d 413 (2000).

                                          III. ANALYSIS

       We begin by discussing defendant’s claim of ineffective assistance of counsel. Defendant
argues that his trial counsel was ineffective for failing to pursue an insanity defense or an
independent evaluation on criminal responsibility. We agree.

        Defendant’s burden for establishing a claim of ineffective assistance of counsel is well
established:

               There is a presumption that counsel was effective, and a defendant must
       overcome the strong presumption that counsel’s challenged actions were sound trial
       strategy. To establish a claim of ineffective assistance of counsel, the defendant
       must show that counsel’s performance was deficient. This requires showing that
       counsel made errors so serious that counsel was not performing as the “counsel”


                                                 -2-
       guaranteed by the Sixth Amendment. Furthermore, whether defense counsel’s
       performance was deficient is measured against an objective standard of
       reasonableness. Thus, to prevail, a defendant must show that counsel’s
       representation fell below an objective standard of reasonableness, and he must
       show that he was prejudiced by counsel’s performance, which can be shown by
       proving that there is a reasonable probability that, but for counsel’s unprofessional
       errors, the result of the proceeding would have been different[.] This Court will
       not substitute its judgment for that of counsel on matters of trial strategy, nor will
       this Court use the benefit of hindsight when assessing counsel’s competence. The
       defendant bears the burden of demonstrating both deficient performance and
       prejudice; the defendant also necessarily bears the burden of establishing the factual
       predicate for his claim. [People v Cooper, 309 Mich App 74, 80; 867 NW2d 452
       (2015) (quotation marks, citations, and brackets omitted).]

        “A criminal defendant is denied effective assistance of counsel by his attorney’s failure to
properly prepare a meritorious insanity defense.” People v Hunt, 170 Mich App 1, 13; 427 NW2d
907 (1988).2 This is precisely what occurred in this case. In 2019, defendant’s trial counsel
petitioned for a referral to the Forensic Center for defendant to be evaluated for competency to
stand trial and criminal responsibility. Defendant reported to trial counsel that he was diagnosed
with schizophrenia, PTSD, bipolar disorder, and paranoia. This was also indicated in police
reports and statements by defendant’s family. As explained above, the psychologist who evaluated
defendant at the Forensic Center concluded that he was competent to stand trial, and although he
was mentally ill, he was not legally insane.

        MCL 768.20a(3) permits a defendant to obtain an independent psychiatric evaluation to
determine whether he was insane at the time offense was committed. Under the circumstances of
this case, trial counsel’s failure to obtain an independent evaluation falls below an objective
standard of reasonableness. Cooper, 309 Mich App at 80. The presentence investigation report
establishes that defendant had a long history of mental illness. He attempted suicide as a young
child several times, beginning when he was only six years old, and was treated at many mental
health institutions throughout his youth. At the time he committed the crime, he was experiencing
paranoia. He thought that his phone was hacked and the police were listening in. At his
arraignment, when asked if he understood the charges, he repeatedly stated, “I killed Mario
Gonzalez,” the name of the victim’s father.

       Legal insanity at the time the offense was committed is an affirmative defense. MCL
768.21a(1). “An individual is legally insane if, as a result of mental illness . . . , that person lacks
substantial capacity either to appreciate the nature and quality or the wrongfulness of his or her
conduct or to conform his or her conduct to the requirements of the law.” Id. “Mental illness or
having an intellectual disability does not otherwise constitute a defense of legal insanity.” Id.



2
  “Although cases decided before November 1, 1990, are not binding precedent, MCR 7.215(J)(1),
they nevertheless can be considered persuasive authority[.]” In re Stillwell Trust, 299 Mich App
289, 299 n 1; 829 NW2d 353 (2012).



                                                  -3-
         Insanity was the only viable defense available to defendant. Without an independent
psychiatric evaluation, defendant pleaded no-contest to second-degree murder and essentially
received a sentence of life imprisonment (48 to 75 years). The entry of his no-contest plea is
particularly concerning because the record is not clear that defendant was cognizant of his own
actions at the time of the crime. Because of the nature of a no-contest plea, it is unknown whether
defendant was able to articulate facts in support of his plea, nor can his state of mind be evaluated.3
Thus, the failure of trial counsel to obtain an independent psychiatric evaluation fell below an
objective standard of reasonableness, and but for this error, there is a reasonable probability that
the results of the proceedings would have been different. Cooper, 309 Mich App at 80. But for
trial counsel’s error, there is a reasonable probability that defendant may not have entered a no-
contest plea. As there was no Ginther4 hearing held, there is nothing in the record to explain trial
counsel’s action. But under the facts presented here, where insanity was the only possible defense,
it should have been pursued. Where a defendant is denied effective assistance because of counsel’s
failure to prepare an insanity defense, “[t]he defendant is entitled to a new trial if this omission by
counsel deprives him of a reasonably likely chance for acquittal.” Hunt, 170 Mich App at 13.
Therefore, the trial court abused its discretion by denying defendant’s motion to withdraw his plea.

         This leads us to defendant’s other argument on appeal—that the use of the outdated Advice
of Rights form constituted a defect in the plea-making process. There is no dispute that the Advice
of Rights form used in this case failed to advise defendant that he “may be giving up the right to
appeal issues that would otherwise be appealable if she or he were convicted at trial,” which is
included in MCR 6.302(B)(5). “Our Supreme Court has adopted a doctrine of substantial
compliance [with MCR 6.302], and whether a particular departure from the requirements of MCR
6.302 justifies or requires reversal depends on the nature of the noncompliance.” People v Brinkey,
327 Mich App 94, 98; 932 NW2d 232 (2019). The proper inquiry to be made, based on the record,
is whether “the judge informed the defendant of the constitutional and other rights delineated in
the rule in such manner as reasonably to warrant the conclusion that the defendant understood what
a trial is and that by pleading guilty he was knowingly giving up his right to a trial and the rights
and incidents of a trial.” People v Al-Shara, 311 Mich App 560, 572; 876 NW2d 826 (2015)
(quotation marks and citation omitted).

        The problem here is that because of defendant’s mental illness and the facts surrounding
the crime and the entry of his plea, it is unclear whether defendant understood what was going on.
We cannot reasonably conclude that defendant understood what was taking place when he entered
the no-contest plea, or that he understood the rights he was giving up. Id. This lends further
support for our conclusion that the trial court abused its discretion when it denied defendant’s
motion to withdraw his plea.




3
 The basis for defendant’s no-contest plea was that he had no recollection of the crime. However,
he did offer reasons, although delusional, for committing the crime at the time of the offense, as
evidenced by the facts of the crime provided in the presentence investigation report.
4
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                 -4-
                                       IV. CONCLUSION

       The trial court order denying defendant’s motion to withdraw his plea is vacated. We
remand this matter to the trial court to allow defendant to withdraw his plea, and for further
proceedings after an independent psychiatric evaluation takes place. We do not retain jurisdiction.

                                                            /s/ Kathleen Jansen
                                                            /s/ Michael J. Riordan




                                                -5-